 In the MatterofDANIEL BURKHARTSMEIER COOPERAGECo:andINTERNATIONAL UNION OF MINE, MILL & SMELTER WORKERS, CA.O.-Case No. R-5169.-Decided May 4;1943Mr. C. J. Burkhartsmeier,of Chicago, Ill., for the Company.Mr. Ishmael P. Flory.andMr. George Montrose,of Chicago, Ill.,for the-C. I. O.Mr. R. W. ,Wilkie,of Chicago, Ill., for the A. F. of L..Mrs. Augusta Spaulding,of counsel to the Board. -DECISIONANDDIRECTION OF ELECTION'STATEMENT OF THE CASEUpon. petition duly filed by International Union of Mine, Mill &Smelter Workers, affiliated with the Congress of Industrial Organiza-tions, herein called the C. I. 0.,1 alleging that a question affectingcommerce had arisen concerning the representation of employees ofDaniel Burkhartsmeier Cooperage Company, Chicago, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before David Karasick,Trial Examiner.Said hearing was held. at Chicago, Illinois, on April15,' 1943.The Company, the C. I. 0., and Coopers' InternationalUnion, Local No. 40, affiliated with the American Federation of Labor,herein called the A. F. of L.,'appeared, participated, and were affordedfull opportunity to be heard; to examine and cross-examine wit-nesses, and to introduce evidence bearing upon the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and areherebyaffirmed.Upon the entire recordin the case,the Board makes the following :FINDING OF FACT1.THE BUSINESS OF THECOMPANYDaniel Burkhartsmeier Cooperage Company is engaged in themanufacture, sale, and distribution of barrels, kegs, and other cooper-age products at Chicago, Illinois.During the year 1942 the Com-1The petition and other formal papers were amended at the hearing to show the correctname of the petitioning union.49 N. L. R. B., No. 56.428N DANIELBURKHARTSMEIERCOOPERAGE CO.429=pany purchased for its plant raw lnhterials valued at approximately$600,000, of which 80 percent was, brought to the 'plant from places.outside Illinois.:- During thesameperiod, the sales of the Company's.products amounted to -approximately. $900,000, of which 40 percent'represented products shipped from the plant, to places outside Illinois.II.THE ORGANIZATIONS INVOLVEDInternational Union of Mine, Mill & Smelter Workers is a -labororganization affiliated with' the Congress of Industrial Organizations,admitting to membership employees of the Company.Coopers' International Union, Local No. 40, is a\ labor organization --affiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn January 26, 1942, the Company and the A. F. of L. entered intoa- contract coyering production employees at the Company's plant,'terminable by 30 days' written notice on July 26,1942, or in the absenceThis contract' was duly terminatedon July 26,1942, and on July 27,1942, the Company and the A. F. of L.entered into a second contract covering the same employees, terminableby 30 days' written notice on January 27, 1943, or, in the, absence ofsuch notice, on July :27, 1943.Both contracts provided for a closedshop and a,check-off of union dues.--In October 1942, the A. F. of L. requested a wage increase, whichthe Company.refused to pay.On October 26, 1942, employees at theplant struck.' Two weeks later, upon the advice of a conciliator ofthe Department of Labor, the men returned to work. The Secretary ofLabor certified the wage issue to the War Labor Board: The WarLabor Board predicated its final decision with respect to the wageincrease upon the results of a technical survey of the Company's opera-tions.On December 26, 1942, the A. F. of L. notified the Companythat it was giving 30 days' notice to terminate the contract on January-27,'1943, and that it wished to enter into bargaining negotiations fora new -contract.On January 26, 1943, the A.; F. of L. entered into awritten agreement with the Company extending the operation of theexisting contract to February 27, ,1943.During. February, upon theresult of the technical survey made, the War Labor Board deniedthe wage increase.Thereupon the A. F. of L. filed with the WarLabor Board a'supplemental statement, setting forth additional in-formation and requesting a reconsideration of the adverse decision.On February 20, 1943, members of the A. F.' of L. called -a meetingand voted to affiliate with the C. I. O. On the same day, the C. I. O. 430DECISIONS OF NATIONAL ,-LABOR RELATIONS BOARDnotified the Company of its claim to represent these employees and onFebruary 24, 1943, filed the petition herein.The A. F. of L. alleges that the writtenagreementof January 26,1943, extending the duration of the contract from January 27 to afixed day, February 27, 1943, was invalid to terminate the contract onthe later day, on the ground that this agreement was made withoutthe consent of an international representative of the A. F. of L. and,further, that there was also an oral arrangement between the A. F. ofL. and the Company, made in January 1943, to operate under theterms of the contract until the War Labor Board should issue its finaldecision on the wage issue and tiniely, negotiations should be' concludedfor a new contract.On the latter basis, the A. F. of L. contends thatthe contract of July 27, 1942, is stillin existenceand constitutes a barto this proceeding.We find no merit in this contention. On December26, 1942, the A. F. of L., by written notice, elected to terminate thecontract on January 27, 1943. Since the C. I. O. has assertedits claimto represent the Company's employees before any new written contractbetween the Company and the A. F. of L. has been consummated, wefind that the arrangements between the Company and the A. F. of L.for the indefinite protraction of their contract do not operate as a barto a present determination of representatives pursuant to the petitionfiled herein.'A statement prepared by theRegional Directorand introduced intoevidence at the hearing indicates that the C. I. O. represents a sub-stantial number of employees in the unit herein found appropriate.'We find that a question affecting commercehas arisen concerningthe representation of employees of the Company, within themeaning.of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITIn accordance with` the agreement of the parties, we find that allemployees of the Company, excluding superintendents, foremen, as-sistant foremen, clerical employees, truck drivers and helpers, garagemen, power plant employees, maintenance employees, watchmen, and7CfMatter of Escor, Inc.andDistrict No. 8, International Association of Machinists,A F of L,46 NL R B, 1035, andMatter of Joseph P. Cattle&Brothers,IncorporatedandInternational Union of Mane, Mill & Smelter Workers,C IO , 47 N LR. B., 81.3 The'C I 0.'submitted 80 applications for membership,of which 72 bear apparentlygenuine signatm es.of employees of the Company on the pay roll of March 19, 1943Ofthese cards 68 bear dates in February 1943, 1 in March 1943,and 3 are undatedThereare approximately 96 employees of the Company in the unit herein found appropriateThe A. F. of L submitted no evidence of its present membership among the Company'semployeesThe A F.of L has had a closed-shop contract with the Company since Janu4ary 26,11942,'although the provision for membership in the A F of L , has not been rigidlyenforced as a, condition of employment.1 DANIEL BURKHARTSMEIER COOPERAGE CO.431 _janitors,' constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find 'that, the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The A. F.of L. has not submitted any evidence of its present representation.among the Company's employees. Since it has been their bargainingagent for the past year, we shall provide that the A. F. of L. participatein the election.Those eligible to vote in the election shall be all employees of theCompany in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of the Direction of Election herein, subject to the limitationsand additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to, ascertain representa-tives for the purposes of collective bargaining with Daniel Burkharts-meier Cooperage Company, Chicago, Illinois, an election by secretballot shall be conducted as earlyras possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among all employees of the Company within the unit found appropri-ate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of 'this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding employees who have sincequit or been discharged for cause, to, determine whether they desireto be represented by International' Union of Mine, Mill & SmelterWorkers, affiliated with the Congress of Industrial Organizations,or by Coopers' International, Union, Local No. 40,, affiliated with theAmerican Federation of L'abor,.for the purposes of collective bargain-ing, or by neither.4All employees included in this unit have been covered under the contracts between theA, F. of L and the Company described in Section III. above.